DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.
Status of claims
Canceled:
1-36, 39 and 42-43
Pending:
37-38, 40-41 and 44-62
Withdrawn:
59-60
Examined:
37-38, 40-41, 44-58 and 61-62
Independent:
37
Allowable:
none
Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/1st
35 USC 112, 1st paragraph

112 "Means for"

112/2nd
35 USC 112, 2nd paragraph

112 Other

112/6th
35 USC 112, 6th paragraph

Double Patenting



Priority
As detailed on the 6/9/2017 filing receipt, this application claims priority to as early as 8/28/2008.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The objection to the title is withdrawn.
The 112/2nd rejections are withdrawn, except as noted below.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Objections to the specification
The specification is objected to as containing one or more hyperlinks (e.g. [18] and possibly additional instances).  The content addressed by hyperlinks may be insufficiently immutable (in contrast for example to a typical journal publication or other printed reference), such that neither the use of hyperlinks nor reference to hyperlinked content is allowed under 37 CFR 1.57(e).  All hyperlink(s), e.g. any form of Internet address, must be deleted.  Further information is provided at MPEP § 608.01.  Alternatively and if desired, organizations may be cited in plain text, to the extent such citations are supported by the original disclosure (noting that citations in the specification do not constitute an IDS, and, unless citations are included on an IDS, they may not be considered).  As another alternative, dated copies of content may be included via IDS (further information is provided at MPEP § 609.04(a)).  This objection is maintained.


Claim rejections - 112/2nd

Response to arguments regarding Claim Rejections - 35 USC 112/2nd

Responding to Applicant's arguments at §§10-16 regarding the recited "specifically or selectively," nothing in those arguments addresses the basic question as to: what actual degree of narrowing do the recited "specifically" or "selectively" have on the scope of the claim?  
Among the arguments at §§10-16 are citations to Merriam-Webster common use definitions of these terms (§14), however a key distinction is that such definitions are subject to no requirement to define a particular degree or clear distinction as to "specifically" or not, "selectively" or not.  In contrast, fundamental to 112/2nd, the claim terms must permit interpretation as to the metes and bounds of the claims, as to whether recited terms cause claim scope to read on embodiments or not.  Nothing in the instant specification and nothing in any extrinsic citations in the instant record, such as the dictionary definitions, support a clear answer to the claim interpretation question of what narrowing effect do these terms have on the claim scope, i.e. what degree of narrowing do they require as to whether the claims read on particular embodiments or not, e.g. including one inhibitor or another or not?  There is no instantly of-record meaning in the technical field as to these terms and their required degree of specificity or selectivity.  PHOSITA would not know how to interpret the claims in a practical sense, not knowing which inhibitors are or are not within the scope of the claim. That is, PHOSITA would not have known when an "inhibitor" does or does not qualify as "specifically" or "selectively" disrupting "phenazine..."  There is simply no evidence of record, intrinsic or extrinsic, as to this question, and therefore the terms remain relative rendering the claim indefinite as rejected.  
Stated in another way, nothing in the record, including Applicant's arguments at pp. 10-16, answers the similar question as to: what is the effect of removing the terms in question?  Most of the arguments at pp. 10-16 address not interpretation of the terms at issue and instead address the general meaning of inhibition.  It can be agreed that the recited "inhibitor" must demonstrate at least some degree 
For lack of disclosure in the original filing, it is suggested that if Applicant wishes to recite these terms, then some well-known teaching in the related art as to the interpretable degree of specificity or selectivity required by these terms must be added to the record, such as may be argued to have been PHOSITA knowledge.
Possibly an interview would help to come to agreement on these points.

The following is a quotation of 112/2nd:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 37-38, 40-41, 44-58 and 61-62 are rejected under 112/2nd, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However, equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/2nd as indefinite:
Claim
Recitation
Comment
37
specifically or selectively
The recited "specifically" and "selectively" are terms of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)  This rejection is maintained, as discussed above.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim 


Claim rejections - 103

Response to arguments regarding Claim Rejections - 35 USC 103

Regarding 3/16/2022 remarks at §25, it can be agreed, as Applicant states, that "the GacS/GacA two-component system was known to control... the production of... secondary metabolites...," as taught by Storey at [37].
However, it cannot be agreed, and it is not clear, what is the asserted conflict, e.g. at §§26-29, between the above GacS/GacA condition and an interpretation that the claims read on Storey.  Applicant's §§26-27 appear to assert a conflict, but it is not clear what conflict or argument generally applies to whether the claims read on the art as rejected.  If Applicant is asserting that Storey's teaching inhibitors of the gacS/gacA system are unsuitable as an embodiment upon which the claims read, then this is not clear.  It is not clear what claim limitation distinguishes the claims from Storey, noting that there is no recited requirement as to adverse effects from the treatment, and, in any event, there is no conclusive evidence of record as to particular adverse effects which would result from particular inhibitors taught by Storey, noting also that the claims are not specific as to the location of the infection or the route of treatment.  Possibly Applicant is reading a limitation into the claims which is not clear and which cannot be agreed to.  As best as can be understood, Applicant's arguments appear to address an issue which is not clearly relevant to the claims as presently recited.  In short, Storey, as described in the rejection, teaches treating biofilms, e.g. biofilms biofilms within the lungs of cystic fibrosis patients" (Storey: [3]; and entire document), including phenazine-containing bacteria, with phenazine inhibitors. 
Possibly an interview would help to come to agreement on these points.


The following is a quotation of 35 USC 103(a) which forms the basis for all obviousness rejections set forth in this office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 USC 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 USC 103(c) and potential 35 USC 102(e), (f) or (g) prior art under 35 USC 103(a).

Claims 37-38, 40-41, 44-58 and 61-62
Claims 37-38, 40-41, 44-58 and 61-62 are rejected under 35 USC 103(a) as unpatentable over Storey (as cited on the 7/2/2020 "Notice of References Cited" form 892).

Regarding claim 37, Storey teaches treating a bacterial infection caused by a phenazine-containing bacteria and morphological screening techniques for identifying inhibitors of phenazine-

Regarding claims 38, 58 and 61-62, Storey teaches administering an inhibitor of phenozine in an effective amount to reduce the levels of the phenazine thereby reducing the viability of phenazine containing proteobacteria ([3-5, 11, 34, 60, and 67]).  

Regarding claim 40, Storey teaches the use of pyocyanin ([68, 74]). 

Regarding claim 41, Storey teaches penicillin ([68, 74]). 

Regarding claim 44, Storey teaches administration of antibiotics ([60-68, 124-126]). 
Regarding claims 45-57, Storey teaches selecting an inhibitor using morphological screening as recited in claims 45-57 ([38-42, 60-68, 115-119]).


Examiner Comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejections.  The examiner's phone number is provided below.
If filing after final, Applicant is encouraged to consider filing via the AFCP pilot program (78 Fed. Reg. 29117; https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20).

Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 

The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631